                                                          p/p
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

 OHIO CASUALTY INSURANCE CO.


                              Plaintiff,
                                                                     MEMORANDUM & ORDER
               -against-
                                                                        14-CV-858(NGG)(PK)

 TWIN CITY FIRE INSURANCE CO.


                              Defendant.
                                                          -X
NICHOLAS G. GARAUFIS,United States District Judge.

       This case involves a dispute in which Plaintiff Ohio Casualty Insurance Company, an

excess liability insurer, alleges that Defendant Twin City Fire Insurance Company, a primary

insurer, breached its duty of good faith and fair dealing by failing to settle an underlying personal

injury action (the "Underlying Action") within the liabihty limits ofthe primary policy. (Am.

Compl.(Dkt. 69).) Plaintiff argues that Defendant should be found liable for Plaintiffs $4

million payment to settle the Underlying Action, plus interest and costs. (Id ^ 60.)

       Defendant has submitted three motions in limine seeking to strike Plaintiffs claim for

attorney's fees and to preclude or permit the admission of certain evidence at trial. (First Mot. in

Lim.("First Mot.")(Dkt. 87); Second Mot. in Lim.("Second Mot.")(Dkt. 88); Third Mot. in

Lim.("Third Mot.")(Dkt. 89).) For the reasons set forth below, Defendant's first motion in

limine is DENIED in part as moot, with the court RESERVING judgment on one issue;

Defendant's second motion in limine is GRANTED; and Defendant's third motion in Ihnine is

DENIED.
I.       BACKGROUND


         The court assumes the parties' familiarity with the factual background and procedural

history in this matter and thus will summarize only those facts relevant to the instant motions.

         This case concerns two insurance policies:(1)a primary commercial auto policy issued

by Defendant to American Recycling Technologies, Inc.("American Recycling") with a liability

limit of $1 million(Am. Compl. H 11); and(2)an excess liability policy issued by Plaintiff to

American Recycling with an excess liability limit of$4 million(id K 13). Plaintiff's policy

provided excess coverage over the primary commercial auto policy maintained by American

Recycling. (Id.)

         In 2005, Juan Sanchez, an employee of American Recycling, got into an automobile

accident with Osmin Aguilar. (Id. K 16.) Aguilar filed a lawsuit in New York state court against

Sanchez, among other defendants, seeking damages for the injuries he sustained in the accident.

(Id 1117.)

         Defendant's counsel prepared a pre-trial report on or about October 6, 2010,in which it

predicted that:(1)there was a 50% chance Defendant would obtain a defense verdict;(2) Aguilar

could be awarded damages as high as $5 million; and (3)the average outcome,finding each

party 50% at fault, would result in a $2.5 million judgment. (June 26,2018 Memorandum and

Order("M&O")at 3-4.) The second pre-trial report, prepared on or about August 16,2012, and

third pre-trial report, prepared on or about February 21,2013, were consistent with the fnst. (Id.

at 4.)

         On February 1,2013, Defendant informed Plaintiffthat the trial ofthe Underlying Action

was scheduled for March 18,2013. (Jd. at 6.) This was the first time Defendant contacted

Plaintiff on the matter in seven years. (Id) On March 7, 2013,Plaintiff sent Defendant a letter
demanding that Defendant advise Plaintiff of any future settlement negotiations, and that

Defendant settle the case within the primary-policy limit of$1 million. (Id) On March 13,

2013, Defendant's counsel spoke with Aguilar's counsel regarding settlement. (Id) Aguilar's

counsel informed Defendant's counsel that Aguilar's bottom line to settle pre-trial was $850,000

and that the formal demand would exceed $1 million. (Id at 7.) In response. Defendant offered

$150,000. (Id.) Aguilar "immediately rejected" the $150,000 offer. (Id) Defendant did not

inform Plaintiff of any ofthese negotiations, demands, or offers. (IdJ

       On March 18,2013,the Underlying Action went to trial in Supreme Court, Kings

County, with the liability and damages phases bifurcated. (See PI. Resp. to Third Mot.(Dkt. 92)

at 3.) In the liability phase, ajury found that Sanchez(Defendant's insured) was 100% liable for
the accident. (Id) At that point, Aguilar increased his demand for settlement from $850,000 to

$5 million. (Id at 2-3.) Defendant then tendered its $1 million limit to Plaintiff, which took

over from Defendant and negotiated a settlement. (Id at 3.) The case ultimately settled for $5

million. (Id)

       On October 7,2016,Plaintifffiled the Amended Complaint in this case, alleging that

Defendant had had the opportunity to settle the Underlying Action within the primary-policy

limit of$1 million, and that its failure to do so amounted to a breach of its duty of good faith and

fair dealing. (Am Compl.) To succeed on its bad-faith claim. Plaintiff must demonstrate that;

(1)Defendant exhibited gross disregard for the interests ofPlaintiff, and(2)this gross disregard
caused the loss of an actual opportunity to settle the case within the primary-policy limit.

Scottsdale Ins. Cn. v. Indian Harbor Ins. Co.. 994 F. Supp. 2d 438,451 (S.D.N.Y. 2014)(citing

New Engl. Ins. Co. v. Healthcare Underwriters Mut. Ins. Co.. 295 F.3d 232, 241 (2d Cir. 2002)).
n.     LEGAL STANDARD

       A.      Motions in Limine

       "The purpose of a motion in limine is to allow the trial court to rule in advance oftrial on

the admissibility and relevance of certain forecasted evidence." Gorbea v. Verizon N.Y., Inc.,

No. 1 l-CV-3758(KAM),2014 WL 2916964, at *1 (E.D.N.Y. June 25,2014)(citing Luce v.

United States. 469 U.S. 38,40 n.2(1984); Palmieri v. Defaria, 88 F.3d 136,141 (2d Cir. 1996);

NatT Union Fire Tns. Co. ofPittsburgh, Pa. v. L.E. Myers Co. Grp., 937 F. Supp. 276,283

(S.D.N.Y. 1996)). "Evidence should be excluded on a motion in limine only when the evidence

is clearly inadmissible on all potential grounds." United States v. Paredes, 176 F. Supp. 2d 179,

181 (S.D.N.Y. 2001). Further,"courts considering a motion in limine may reserve decision until

trial, so that the motion is placed in the appropriate factual context." Jean-Laurent v. Hennessv,

840 F. Supp. 2d 529,536(E.D.N.Y. 2011)(citing Naf1 Union Fire Ins. Co.. 937 F. Supp. at

287). The court's ruling on a motion in limine is preliminary and "subject to change when the

case unfolds." Luce,469 U.S. at 41.

       B.      General Rules of Admissibility

       Evidence must be relevant to be admissible at trial. Fed. R. Evid. 402. Evidence is

relevant ifit "has any tendency to make a fact [that is ofconsequence to the determination ofthe

action] more or less probable than it would be without the evidence." Fed. R. Evid. 401. This

relevance standard is "very low." United States v. White.692 F.3d 235,246(2d Cir. 2012)

(quoting United States v. Al-Moavad,545 F.3d 139,176(2d Cir. 2008)). All relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of

Evidence, or rules prescribed by the Supreme Court provide otherwise. Fed. R.Evid. 402; see

also White,692 F.3d at 246(2d Cir. 2012).
       "The court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more ofthe following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

Fed. R.Evid. 403. "[Wjbat counts as the Rule 403 'probative value' of an item of evidence, as

distinct from its Rule 401 'relevance,' may be calculated by comparing evidentiary altematives."

Old Chief V. United States, 519 U.S. 172,184(1997). In short. Rule 403 requires the court to

"make a conscientious assessment of whether unfair prejudice substantially outweighs probative

value" with regard to each piece of proffered evidence. Al-Moavad. 545 F.3d at 160(quoting

United States v. Salameh, 152 F.3d 88, 110(2d Cir. 1998)(per curiam)).

m.     DISCUSSION


       A.      First Motion in Limine: Request to Strike Plaintiffs Claim for Attorney Fees
               and to Preclude Evidence Relating to Claims Not at Issue in this Action

       In its first motion in limine (the "First Motion"), Defendant seeks to strike PlaintifFs

claim for attomey fees that originally appeared in its complaint. (First Mot. at 1.) Defendant

explains that although Plaintiff has not "pursued any claim, or developed any facts, to support

the request for attomey fees"(id at 1)» Plaintiff nonetheless asserted in the joint pretrial order

that it has a claim for attomey fees(id at 2;^Proposed Joint Pretrial Order(Dkt. 85)).

Defendant also states, without citing to specific documents,that PlaintifF"[rjecently ...sought

to rescue its request for attomey fees by asserting that it can demonstrate a 'pattern or practice'

of bad faith conduct on [Defendant's] part." (First Mot. at 1.) Defendant expresses concems

that Plaintiff might thus seek to introduce evidence of other insurance claims in order to prove

this "pattem or practice." (First Mot. at 1-4.) Again, Defendant does not point to any specific

documents in support ofits "surmise[] that Ohio Casualty's strategy may be to conduct research

for cases asserting that Twin City or its corporate affiliates acted in bad faith, and cross-examine
Twin City's witnesses on this basis, asking ifthey are familiar with Case X or participated in

CaseY." (Id at 4.)

       In response, Plaintiff states that it does not plan to seek attomey fees in this case, and that

the first motion inlimine is therefore moot. (PI. Resp.to First Mot.(Dkt. 90).) The court notes

that, consistent with Plaintiff's representation in its response. Plaintiffremoved any reference to

attomey fees from Plaintiffs statement of claims in the amended proposed joint pretrial order.

(See Proposed Amended Joint Pretrial Order(Dkt. 102)at 3-4.) Defendant's request to strike

Plaintiffs claim for attomey fees is thus DENIED as moot. With respect to Defendant's

speculation that Plaintiff might seek to introduce evidence of claims unrelated to the Underlying

Action, the court RESERVES decision on whether such evidence would be permitted.

       B.      Second Motion in Limine: Defendant's Request to Permit the Introduction of
               Evidence Concerning Plaintiffs Reinsurance Policy

       In its second motion in limine (the "Second Motion"), Defendant asks that the court

permit the introduction at trial ofevidence concerning Plaintiffs own reinsurance policy.

(Second Mot. at 1.)

       Defendant intends to argue that it was justified in concluding that the Underlying Action

was unlikely to exceed its primary policy limit, and that it therefore acted reasonably under the

circumstances with respect to settlement discussions and the timing ofits communications with

Plaintiff. (Second Mot. at 1.) Defendant contends that evidence ofthe conduct of other insurers

in similar circumstances is relevant to this question ofreasonableness. (IdJ Accordingly, it

seeks to introduce evidence concerning Plaintiffs communications with its own reinsurer

regarding the Underlying Action. (Id. at 1-2.) Defendant explains that Plaintiff had its own

reinsurance policy that would indemnify it for payments made in excess of$2 million. (Id, at 3-

5.) When the Underlying Action was settled for $5 million. Plaintiff had to pay out the full

                                                 6
amount of its excess insurance policy($4 million)(Am. Compl.^ 4), which in turn triggered its

own excess insurance policy (Id.).

       Defendant contends that Plaintiffs communications with its own reinsurer concerning the

Underlying Action are relevant for two reasons. First, Defendant insists that they are relevant to

the question of whether Defendant was reasonable in its interpretation ofthe pretrial reports that

put the "average" outcome ofthe Underlying Action at $2.5 million. (Id at 4.) Plaiatiff argues

that Defendant "recklessly ignored that the value of[the claim in the Underlying Action]

exceeded SIM," and that "in so doing,[Defendant] repeatedly disregarded defense counsel's

consistent opinion," expressed in pretrial reports,"that(i)the 'average outcome' at trial would be

$2.5M;(ii) there would be a 50% comparative negligence finding;(hi) credibility of witnesses

would be a 'significant factor'; and (iv)the parties had 'two completely different stories.'" (PI.

Resp. to Second Mot.("PI. Second Resp.")(Dkt. 91) at 2.) Defendant intends to defend against

this argument by demonstrating that when Plaintiffreceived the same pretrial report in February

2013,it did not notify its own excess insurer ofthe possibility of an excess verdict. (Second

Mot. at 4.) This failure to notify. Defendant contends, demonstrates that Plaintiff"did not

understand (or did not accept)the pretrial report's prediction about the 'average' $2.5 million

outcome as the actual value ofthe case" and that Plaintiff"did not actually interpret the pretrial

reports in the same manner as it will argue at trial." (Id.)

       Second,Defendant argues that Plaintiffs failure to notify its own excess insurer about the

Underlying Action until after verdict was entered undermines both Plaintiffs assertions about

the importance ofthe pretrial reports and its complaint about Defendant's valuation of, and

timeliness in reporting to Plaintiff about, the Underlying Action. (Id. at 4.) Defendant concludes
that Plaintiff"should not be permitted to impugn [Defendant] as acting in bad faith when

[Defendant's] conduct was no different than [Plaintiff's]." (Id. at 5.)

       Plaintiff counters that its communications with its own reinsurer—^which were based on

information received from Defendant—are not relevant to any claim or defense in the matter and

should be denied under Federal Rules of Evidence 401 and 403. (PI. Second Resp.) Plaintiff

contends that information related to reinsurance is "too attenuated" ffom the question of

Defendant's breach to be relevant for discovery, let alone admissible at trial. (Id at 4.) Plaintiff

further argues that the question of whether Defendant breached its duty to Plaintiff"does not turn

on whether(or when)[Plaintiff] notified its reinsurer ofthe Underlying Action" because the duty

that Defendant owed Plaintiff was not the same as the duty owed by Plaintiff to its reinsurer.

(Id.) For the same reason. Plaintiff argues,the timing ofits communications with its own

reinsurer is not a "barometer" against which the reasonableness of Defendant's communications

with Plaintiff should be compared. (Id.) Finally, Plaintiff argues that even after Defendant

provided it with the pretrial report in February 2013, Defendant informed Plaintiffthat the case

would settle within the $1 million limit. (Id at 4-5.) Accordingly, Plaintiff contends, it had no

reason to notify its reinsurers ofthe Underlying Action. (Id at 5.) Plaintiff's conduct with

respect to its own reinsurers is therefore irrelevant to determining the reasonableness of

Defendant's actions. (Id.)

       Based on Defendant's proffered explanation, the court finds that the communications

between Plaintiff and its reinsurer have met the "very low"threshold for relevance,^White,

692 F.3d at 246, and that there is no reason, at this time,to exclude such evidence.           Thomas

V. West, No. 14 CV 4459(LTS),2019 WL 1206696, at *2 n.l (S.D.N.Y. Mar. 14, 2019)(noting

that "in the context of a bench trial, the risk ofprejudicing the factfinder is dramatically



                                                  8
lessened"(citing Serbv v. First Alert. Inc.. No.09-CV-4229(WFK)(VMS),2015 WL 4488558,

at *1 (E.D.N.Y. July 22, 2015^^)^: see also BIC Corp. v. Far Eastern Source Corp., 23 F. App'x

36,39(2d Cir. 2001)(observing that "admission ofevidence in a bench trial is rarely ground for

reversal,for the trial judge is presumed to be able to exclude improper inferences from his or her

own decision analysis"). Defendant's motion inlimine to allow evidence ofPlaintiffs

communications with its reinsurer is therefore GRANTED without prejudice to Plaintiffs

challenges to particular evidentiary proffers at trial.

        C.     Third Motion in T.imine: Defendant's Request to Allow Evidence Concerning
               Plaintiffs Settlement Negotiations in the Underlying Action

       In its third motion inlimine (the "Third Motion"), Defendant asks the court to permit it to

introduce evidence concerning Plaintiffs settlement negotiations with the plaintiffin the

Underlying Action. (See Third Mot.)

        Defendant contends that Plaintiffs post-verdict settlement conduct is relevant to the

question of whether Defendant's pre-verdict approach to settlement was reasonable or "grossly

disregarded" Plaintiffs interest. (Third Mot. at 2, 5.) Plaintiffs conduct. Defendant explains,

"shows how another experienced insurer-[Plaintiff]- evaluated the very same clmm that

[Defendant] was handling." (Def.'s Reply in Support of Mots, in Limine("Reply")(Dkt. 94)at

3.) Defendant stresses that it is not "attacking" Plaintiffs conduct, but is "merely pointing to it

as indicative ofthe fact that both insurers viewed the case similarly." (Id.)

        Defendant previously sought discovery ofcommunications pertaining to Plaintiffs

settlement negotiations after the liability verdict(PI. Resp. to Third Mot. at 30), and Magistrate

Judge Viktor V. Pohorelsky denied that request, observing that evidence of settlernent

negotiations after a finding a liability was not relevant because "once you have a finding of

liability... settlement strategy at that point becomes a vastly different affair from the question of
what to do before you have a finding." (Feb. 20,2015 Hearing Tr.(Dkt. 55)at 11:5-11.) In

short, he said,"[i]t's a different case when once you have a finding of liability." (Feb. 20,2015

Hearing Tr. at 12:21-22.)

       The court agrees with Judge Pohorelsky and Plaintiffthat Plaintiffs conduct in settling

the case after the liability finding "does not bear upon whether [Defendant] breached its duty to

[Plaintiff]"(PI. Resp. to Third Mot. at 4)during the "nearly eight years that [Defendant] handled

the claim" prior to that verdict(id at 2). After the verdict was delivered. Plaintiff was not

"evaluating the very same claim." (See Reply at 3.) Finding such evidence irrelevant, the court

therefore DENIES Defendant's motion in limine seeking permission to introduce evidence

concerning Plaintiff's settlement ofthe Underlying Action after the liability verdict.

IV.    CONCLUSION


       For the foregoing reasons:

• Defendant's First Motion is DENIED as moot, although the court RESERVES decision on

    whether evidence of claims unrelated to the Underlying Action would be permitted.

• Defendant's Second Motion is GRANTED. Defendant may introduce at trial evidence of

   Plaintiffs communications with its reinsurer, although Plaintiff may still challenge particular

   evidentiary proffers at trial.

• Defendant's Third Motion is DENIED. Defendant is precluded fi:om introducing at trial

   evidence concerning Plaintiff's conduct in settling the Underlying Action after the liability

    verdict.


       SO ORDERED.

                                                                      s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                            NICHOLAS G. GARAUFIS
       March -25,2019                                                United States District Judge


                                                 10
